Case 1:19-cv-01588-RMR-NYW Document 91 Filed 09/21/21 USDC Colorado Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01588-RMR-NYW

  COLE STEWART,

         Plaintiff,

  v.

  BOULDER POLICE OFFICER NICHOLAS FRANKENREITER;
  BOULDER POLICE OFFICER ANDREW KIRSHBAUM;
  BOULDER POLICE OFFICER ERIN STARKS;
  BOULDER POLICE OFFICER JACOB VAPORIS; and
  BOULDER POLICE OFFICER RONALD PEREA,

         Defendants.


              UNOPPOSED MOTION TO REDACT PERSONAL INFORMATION


         COMES NOW, Defendants, by and through their undersigned counsel, and respectfully

  move this Court to redact the personal information of Plaintiff contained within Defendants’

  Motion for Summary Judgment Exhibits [ECF 82-12, pgs. 2-3; and 82-16, pg. 1] filed August 30,

  2021, or alternatively permit Defendants to replace these documents with redacted versions, and

  state as follows:

                                               CERTIFICATION

         In accordance with D.C.COLO.LCivR 7.1, counsel for Defendants conferred with counsel

  for the Plaintiff, who advised that the Plaintiff does not object to the relief requested herein.

         1.      The Plaintiff’s date of birth, social security number and drivers’ license number are

  contained in Exhibits L and P of Defendants’ Motion for Summary Judgment, filed with the Court
Case 1:19-cv-01588-RMR-NYW Document 91 Filed 09/21/21 USDC Colorado Page 2 of 4




  on August 30, 2021, [ECF 82-12, pgs. 2-3; and 82-16, pg. 1], such that this personal information

  is now contained within the public court file.

         2.      This was inadvertent. Pursuant to D.C.COLO.LCivR 7.2 and the Protective Order

  entered by this Court on October 5, 2020 [ECF 67], the parties agree that this Plaintiff’s personal

  identifying information should be not be available to the public.

         3.      Pursuant to Fed. R. Civ. P. 5.2(a), an individual's social-security number and birth

  date may be restricted in filings with the court. The parties also believe that the Plaintiff’s driver’s

  license number is personal identifying information and should also be restricted from the public.

         4.      Pursuant to Fed. R. Civ. P. 5.2(e), Defendant seeks the Courts permission to restrict

  or further redact the aforementioned exhibit pages to limit or prohibit a nonparty’s remote

  electronic access to these documents filed with the court.

         6.      Defendants inadvertently filed their exhibits without Plaintiff’s personal identifying

  information being redacted and, as stated above, respectfully requests an Order from this Court

  pursuant to Fed. R. Civ. P. 5.2(e), directing the Clerk of Court to redact the personal identifying

  information contained within ECF 82-12, pgs. 2-3; and 82-16, pg. 1, in the case file, or in the

  alternative, permit Defendants to replace the current documents with redacted copies.

         7.      Accordingly, Defendants believe that good faith exists for the relief requested, thus

  warranting the filing of this unopposed motion.

         WHEREFORE, for good cause shown and as stated more fully above, Defendants,

  respectfully request redaction of Plaintiff’s personal identifying information contained in

  Defendants’ Motion for Summary Judgment, Exhibits L and P [ECF 82-12, pgs. 2-3; and 82-16,

  pg. 1] filed August 30, 2021, or in the alternative, to permit Defendants to replace the


                                                     2
Case 1:19-cv-01588-RMR-NYW Document 91 Filed 09/21/21 USDC Colorado Page 3 of 4




  aforementioned documents in both the physical and electronic case files with the redacted versions

  of these documents.

         Dated this 21st day of September, 2021.

                                               s/ David M. Goddard
                                               David M. Goddard
                                               Bruno Colin & Lowe
                                               1999 Broadway, Suite 4300
                                               Denver, CO 80202
                                               303-831-1099
                                               303-831-1088-fax
                                               dgoddard@brunolawyers.com
                                               Counsel for Defendant Officers




                                                   3
Case 1:19-cv-01588-RMR-NYW Document 91 Filed 09/21/21 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 21st day of September, 2021, a true and correct copy of the
  foregoing UNOPPOSED MOTION TO REDACT PERSONAL INFORMATION was filed
  with the Clerk of the Court using the CM/ECF system and electronically served on counsel of
  record appearing herein.

  Elizabeth Wang
  John Hazinski
  LOEVY & LOEVY
  2060 Broadway, Ste. 460
  Boulder, CO 80302
  Telephone: 720.328.5642
  E-mails: elizabethw@loevy.com
  hazinski@loevy.com
  Counsel for Plaintiff




                                              s/Julie Bozeman
                                              Julie Bozeman, Paralegal
                                              Bruno, Colin & Lowe, P.C.




                                                 4
